Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 1 of 9 PageID #: 22




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------------X
    JAMES FERRARA,
                                                                             Docket No.: 1:20-cv-05797
                              Plaintiff,

                 -against-                                                   ANSWER

    SYSCO BOSTON, LLC and JASON BREGOLI,

                               Defendants.
    ---------------------------------------------------------------------X
    COUNSELOR:

           Defendants SYSCO BOSTON, LLC and JASON BREGOLI, (collectively, “Defendants”),

by and through their attorneys, Haworth Barber & Gerstman, LLC, as and for their Answer to

plaintiff’s Complaint dated November 3, 2020, hereby set forth the following upon information

and belief:

           1.       Deny knowledge or information sufficient to form a belief as to the truth of each

and every allegation contained in paragraphs “1,” “7” and “15” of the Complaint.

           2.       Deny each and every allegation contained in paragraphs “4” and “5” of the

Complaint, but admits that Sysco Boston, LLC is registered with the New York Department of

State.

           3.       Admits the allegations contained in paragraphs “8,” “9,” “10,” “11,” “12,” “13” and

“14” of the Complaint.

           4.       Deny each and every allegation contained in paragraphs “2,” “3,” “6,” “16,” “17,”

“18,” “19,” “20,” “21,” “22,” “23,” “24,” “25,” “261” and “27” of the Complaint.

           5.       Deny each and every allegation contained in paragraph “26” of the Complaint and

refer all issues of law to the court for determination.


1
    Plaintiff’s Complaint contains two consecutive paragraphs numbered “26”.
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 2 of 9 PageID #: 23




                    AS AND FOR A FIRST AFFIRMATIVE DEFENSE

      The Complaint fails to state a claim against Defendants upon which relief can be granted.

                  AS AND FOR A SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims are time-barred by reason of the applicable statute(s) of limitations.

                   AS AND FOR A THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the operation of the doctrine of laches.

                  AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the doctrine of estoppel.

                   AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the doctrine of waiver.

                   AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

      The Court lacks subject matter jurisdiction over this action.

                 AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

      This Court lacks personal jurisdiction over Defendants.

                 AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims should be dismissed on grounds of forum non-conveniens.

                   AS AND FOR A NINTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims should be dismissed on grounds of improper service of process.

                   AS AND FOR A TENTH AFFIRMATIVE DEFENSE

      Plaintiff lacks standing to bring this action.

               AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred by the doctrine of res judicata and/or collateral estoppel.




                                                 2
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 3 of 9 PageID #: 24




                   AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims should be dismissed to the extent a separate action is pending against

Defendants in another court, where plaintiff alleges the same causes of action.

                 AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims should be dismissed to the extent plaintiff has executed a settlement

agreement releasing and discharging Defendants from all claims arising out of Plaintiff’s alleged

injuries. Defendants assert that if Plaintiff released, settled, entered into an accord and satisfaction,

or otherwise compromised Plaintiff’s claims herein, then accordingly, said claims are barred or

reduced by payment, accord, satisfaction, arbitration and award, release and res judicata.

                AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims should be dismissed because Defendants were not a substantial factor in

causing any alleged injury, damage or loss to Plaintiff.

                  AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims should be dismissed because Defendants breached no duty whatsoever to

Plaintiff whether arising by statute, by common law, or otherwise, and no act or omission by

Defendants proximately caused or proximately contributed to Plaintiff’s alleged injuries or

damages.

                  AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

        At all times, the alleged conduct and activities of Defendants and their agents, servants

and/or employees, were justified, made in good faith, and complied with all applicable law,

government statutes and regulations, and standards.




                                                   3
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 4 of 9 PageID #: 25




               AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

       If Plaintiff should prove that injuries and damages were sustained as alleged, such injuries

and damages resulted by the negligence, breach of warranty, acts or omissions of, and/or were

proximately caused by, third parties over whom Defendants had neither control nor right of

control.

               AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

       If Plaintiff should prove that injuries and damages were sustained as alleged, such injuries

and damages resulted from intervening and/or superseding acts or omissions of, and/or were

proximately caused by, third parties over whom Defendants had neither control nor right of

control.

                AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiff voluntarily assumed the risk of any injury or damages alleged in the Complaint.

                AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiff failed to mitigate or otherwise act to lessen or reduce the injuries and disability

alleged in the Complaint.

              AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

       To the extent that Plaintiff has given a release or covenant not to sue or not to enforce a

judgment to an alleged co-tortfeasor of Defendants, Plaintiff’s claims herein are reduced to the

extent of any amount stipulated by the release or covenant, in the amount of the consideration paid

for it, or in the amount of the released tortfeasor’s equitable share of the damages, whichever is

greater.

             AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiff has failed to join proper, necessary, and indispensable parties to this action.




                                                 4
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 5 of 9 PageID #: 26




              AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

       Any damage, loss, or injury complained of was caused by the failure of the person(s)

claiming damage, loss, or injury to exercise reasonable and ordinary care, caution, or vigilance

under the circumstances.

             AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Any recoverable damages for personal injuries must be diminished by reason of the

culpable conduct attributable to the Plaintiff, including contributory negligence, comparative

negligence, gross negligence and/or assumption of risk, in the proportion which the culpable

conduct attributable to Plaintiff bear to the culpable conduct which caused the damages.

              AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendants had no actual or constructive notice of a violation and/or alleged misconduct

and have reasonable grounds to believe that their conduct complies with any applicable Acts.

              AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands.

            AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s injuries, if any, do not constitute a serious injury as defined by Article 51 of New

York’s Comprehensive Motor Vehicle Insurance Reparations Act.

             AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s economic loss, if any, is not greater than basic economic loss as defined by

Article 51 of New York’s Comprehensive Motor Vehicle Insurance Reparations Act.

              AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s injuries were caused, contributed, aggravated by a failure to utilize seat/shoulder

seat belts, harness with which his vehicle was equipped or to wear a protective helmet.




                                                  5
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 6 of 9 PageID #: 27




                  AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

        This accident and injury or damages allegedly sustained by plaintiff resulted from

circumstances and conditions beyond the control of Defendants and was unavoidable as far as

Defendants are concerned.

                AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE

        In accordance with Article 16 of the Civil Practice Law and Rules, the liability of

defendants, if any, to plaintiff for non-economic loss is limited to its equitable share, determined

in accordance with the relative culpability of all persons or entities contributing to the total liability

for non-economic loss, including named parties and others over whom plaintiff could have

obtained personal jurisdiction with due diligence.

              AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s alleged injuries, if any, which Defendants expressly deny, were the result of the

culpable conduct or fault of third persons for whose conduct Defendants are not legally

responsible, and the damages recovered by the Plaintiff, if any, should be diminished or reduced

in proportion to said culpable conduct which caused the damages. Any liability on the part of

Defendants, which liability is specifically denied, is fifty percent or less of the liability of all

entities who are the cause of the alleged injuries, if any, and the liability of Defendants for non-

economic loss does not exceed Defendants’ equitable share determined in accordance with the

relative culpability of each person causing or contributing to the total liability of non-economic

loss pursuant to Civil Practice Law and Rules Section 1601 through 1603.

                AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE

        In the event plaintiff recovers a verdict or judgment against any of the defendants, then

said verdict or judgment must be reduced pursuant to New York CPLR § 4545 by those amounts




                                                    6
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 7 of 9 PageID #: 28




which have been, or will, with reasonable certainty, replace or indemnify plaintiff, in whole or in

part, for any past or future claimed economic loss, from any collateral source such as insurance,

Social Security, Workers’ Compensation or employee benefit programs.

                AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE

          Plaintiff has failed to mitigate his damages

                 AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE

          This matter is properly determined based on the laws of the State of Massachusetts.

                 AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE

          This matter is improperly venued and should be transferred to the United State District

Court, District of Massachusetts based on 28 U.S.C. § 1404(a).

                 AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE

          All defenses, which have been or will be asserted by any other defendants in this action are

adopted and incorporated by reference as if fully set forth at length herein as defenses to the

Complaint to the extent same are applicable and not adverse to the answering Defendants. In

addition, answering Defendants will rely upon any and all other further defenses which become

available or appear during discovery proceedings in this action and hereby specifically reserve the

right to amend their answer for the purposes of asserting any such additional affirmative defenses.

          Defendants reserve the right to amend this pleading to assert additional defenses upon

discovery of the specific facts upon which Plaintiff bases its claims for relief, and upon completion

of further discovery.

          WHEREFORE, Defendants Sysco Boston, LLC and Jason Bregoli demand judgment

dismissing plaintiff’s Complaint, together with the attorneys’ fees, costs and disbursements of this

action.




                                                   7
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 8 of 9 PageID #: 29




Dated:        New York, New York
              December 8, 2020

                                      HAWORTH BARBER & GERSTMAN, LLC


                                      /s/ Scott Haworth
                                      Scott Haworth
                                      45 Broadway, Suite 2110
                                      New York, New York 10006
                                      Telephone: (212) 952-1100
                                      Facsimile: (212) 952-1110
                                      Scott.Haworth@hbandglaw.com
                                      Attorneys for Defendants
                                      Sysco Boston, LLC and Jason Bregoli

TO: All counsel of record via ECF

Michael Kuharski, Esq.
Kuharski, Levitz & Giovinazzo, Esq.
176 Hart Boulevard
State Island, New York 10301
Telephone: (718) 448-1600
llevitz@klawnyc.com
Attorneys for Plaintiff
James Ferrara




                                        8
Case 1:20-cv-05797-LDH-RML Document 7 Filed 12/08/20 Page 9 of 9 PageID #: 30




                                 CERTIFICATE OF SERVICE

         I, Scott Haworth, hereby certify and affirm that a true and correct copy of the attached

ANSWER was served via ECF on this 8th day of December 2020, upon all counsel of record.

                                     Michael Kuharski, Esq.
                               Kuharski, Levitz & Giovinazzo, Esq.
                                       176 Hart Boulevard
                                 State Island, New York 10301
                                  Telephone: (718) 448-1600
                                     llevitz@klawnyc.com
                                     Attorneys for Plaintiff
                                          James Ferrara

         I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.



                                                     /s/ Scott Haworth
                                                     Scott Haworth (SH – 5890)

Dated:          December 8, 2020
